                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF SOUTH CAROLINA


Jimmie Craig Daniels,                 )
                                      )
              Petitioner,             )              Civil Action No. 1:17-cv-1428-TLW
v.                                    )
                                      )
Krista M. Robertson and USPO, et al., )
                                      )
              Respondents.            )
____________________________________)

                                             ORDER


       Petitioner Jimmie Craig Daniels brought this action, pro se, pursuant to 28 U.S.C. § 2241

seeking habeas relief. ECF No. 1. This matter now comes before the Court for review of the Report

and Recommendation filed by United States Magistrate Judge Shiva V. Hodges, to whom this case

was previously assigned pursuant to 28 U.S.C. § 636(b)(1) and Local Civil Rule 73.02(B)(2),

(D.S.C.). ECF No. 11. The Report recommends that this case be summarily dismissed. Id.

Petitioner filed Objections to the Report, ECF No. 13, and this matter is now ripe for disposition

       The Court is charged with conducting a de novo review of any portion of the Magistrate

Judge’s Report and Recommendation to which a specific objection is registered, and may accept,

reject, or modify, in whole or in part, the recommendations contained in that report. 28 U.S.C.

§ 636. In conducting its review, the Court applies the following standard:

       The magistrate judge makes only a recommendation to the Court, to which any
       party may file written objections …. The Court is not bound by the recommendation
       of the magistrate judge but, instead, retains responsibility for the final
       determination. The Court is required to make a de novo determination of those
       portions of the report or specified findings or recommendation as to which an
       objection is made. However, the Court is not required to review, under a de novo
       or any other standard, the factual or legal conclusions of the magistrate judge as to
       those portions of the report and recommendation to which no objections are
       addressed. While the level of scrutiny entailed by the Court’s review of the Report
       thus depends on whether or not objections have been filed, in either case the Court
       is free, after review, to accept, reject, or modify any of the magistrate judge’s
       findings or recommendations.

Wallace v. Housing Auth. of the City of Columbia, 791 F. Supp. 137, 138 (D.S.C. 1992) (citations

omitted).

       In light of the standard set forth in Wallace, the Court has carefully reviewed, de novo, the

Report, the applicable law, the Objections, and the relevant filings. As noted in the Report,

Petitioner has not presented a factual or legal basis to support that his petition satisfies the Savings

Clause, and, therefore, his petition should be dismissed. Thus, for the reasons articulated by the

Magistrate Judge, it is ORDERED that the Magistrate Judge’s Report, ECF No. 11, is

ACCEPTED, and Petitioner’s Objections, ECF No. 13, are OVERRULED. The petition, ECF

No. 1, is hereby DISMISSED.

       IT IS SO ORDERED.

                                                               __s/Terry L. Wooten______
                                                               Senior United States District Judge

April 9, 2019
Columbia, South Carolina
